Exhibit 10.21

 

BUNGE U.S. SERP

 

Effective January 1, 2004

 

I.              Purpose of Plan

 

The purpose of the Bunge U.S. SERP (“Plan”) is to provide pension benefits for
certain employees of Bunge Limited (“Company”) and its subsidiaries (each a
“Participating Employer”) whose pension benefits under the Bunge U.S. Pension
Plan (“Pension Plan”) are or will be limited pursuant to the Code and the
provisions of the Pension Plan based on the definition of compensation used for
benefit accrual purposes therein.

 

II.            Participation in the Plan

 

An employee of the Company or one of its subsidiaries who is designated by the
Board of Directors of the Company as a participant in this Plan (a
“Participant”) shall be eligible to participate in this Plan.  Individuals
eligible to participate in the Plan and the effective date of their
participation shall be set forth in Exhibit A hereto, which shall be updated
from time to time as appropriate based on the action of the Board of Directors
of the Company.  In no event shall an employee of the Company or one of its
subsidiaries who is not entitled to benefits under the Pension Plan be eligible
for a benefit under this Plan.

 

III.           Excess Benefit Payable

 

Each participant in the Pension Plan who is a Participant under this Plan (and
such Participant’s spouse, if any, in the event of such Participant’s death
prior to the commencement of benefits under the Pension Plan) shall be paid a
supplemental pension benefit equal to the excess, if any, of (a) over (b), where
(a) and (b) are calculated as follows:

 

(a)                                  the benefit which would have been paid to
such Participant (or such Participant’s surviving spouse) under the Pension
Plan, determined (1) as if the definition of compensation under the Pension Plan
included 100% of

 

--------------------------------------------------------------------------------


 

bonuses and (2) as if the Pension Plan was administered without regard to the
limitations imposed by Section 415 of the Code and/or Section 401(a)(17) of the
Code; over

 

(b)                                 the amount of the benefits payable to such
Participant under the Pension Plan and/or the Bunge Excess Benefit Plan or their
successor plans.

 

The Company or its subsidiary, as appropriate, shall pay such supplemental
pension benefit to a Participant, or to such Participant’s surviving spouse,
coincident with and in the same distribution form and manner as the payment of
his or her Pension Plan benefit.  Such distribution shall be calculated using
the same actuarial factors and assumptions as are used to determine payments
under the Pension Plan.

 

IV.           Miscellaneous

 

(a)           This Plan may be terminated or amended at any time by the
Compensation Committee of the Board of Directors of the Company; provided that,
no such amendment or termination may cause a reduction in any Participant’s
benefit accruals previously earned under the Plan.  If the Pension Plan
terminates with respect to the employees of the Company or one of its
subsidiaries, any supplemental benefits accrued to the date of termination of
the Pension Plan which are payable to such employees in accordance with this
Plan shall be payable to them in accordance with all of the terms and conditions
applicable to such employee’s benefits under the Pension Plan in the event of
its termination (except that he or she shall not be entitled to any payment
under this Plan from the trust maintained under the Pension Plan), but only to
the extent the Compensation Committee of the Board of Directors of the Company
terminates this Plan, as of the date the Pension Plan terminates, in accordance
with regulations promulgated under Code Section 409A.  Notwithstanding any
provisions to the contrary, the Compensation Committee of the Board of

 

2

--------------------------------------------------------------------------------


 

Directors of the Company may amend the Plan at any time to the extent necessary
to comply with Code Section 409A and the regulations thereunder.

 

(b)           To the maximum extent permitted by law, no right to payment or any
other interest of a Participant under this Plan shall be assignable or subject
to attachment, execution, or levy of any kind.

 

(c)           Nothing in this Plan shall be construed as giving any employee the
right to continued employment with a Participating Employer.

 

(d)           Benefits payable under this Plan by a Participating Employer shall
not be funded and shall be made only out of the general funds of such
Participating Employer.  A Participant’s or surviving spouse’s right to receive
benefits under this Plan from a Participating Employer shall be no greater than
the right of any unsecured general creditor of such Participating Employer.

 

(e)           This Plan shall be administered by the Pension Plan Committee, as
defined in the Pension Plan, which shall have all authority, powers and
discretion with respect to this Plan as such Committee shall, from time to time,
have with respect to the Pension Plan.  Such decisions shall be conclusive and
binding on all parties and shall not be subject to further review.  The Board of
Directors of the Company may, at any time, replace the Pension Plan Committee 
with such other persons, committee or entity as the administrator for the Plan.

 

(f)            Except to the extent pre-empted or superseded by ERISA, the
provisions of this Plan shall be construed, administered and enforced according
to the internal and substantive laws (and not to the conflict of laws
provisions) of the State of New York.

 

(g)           Notwithstanding any other provisions of this Plan, if the
Compensation Committee of the Board of Directors of the Company determines in
its sole discretion that the employment of a Participant with a Participating
Employer has been terminated because of the Participant’s commission of any act
of fraud or any act of dishonesty, or any criminal act, or that a Participant

 

3

--------------------------------------------------------------------------------


 

committed any such act to the detriment of a Participating Employer whether the
Participant’s employment was terminated on that account or not, then any amounts
credited to the Participant’s account shall be forfeited and, if already paid,
shall be subject to recoupment.

 

(h)           The Participating Employer shall be entitled to deduct from any
amounts being credited under this Plan to a Participant’s account under this
Plan or from any other compensation payable by the Participating Employer to
such Participant, all applicable federal, state or local taxes required to be
withheld with respect to the amounts being credited.  Any taxes imposed on any
distribution from this Plan shall be the sole responsibility of the Participant
or other person entitled to receive same, and the Participating Employer shall
be entitled to deduct from any such distribution any federal, state or local
taxes required to be withheld with respect to such distribution.

 

(i)            All records and accounts for this Plan shall be maintained by the
Pension Plan Committee and shall be conclusive and binding upon the
Participating Employer and Participants and their beneficiaries under this Plan
and shall not be subject to further review.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BUNGE U.S. SERP

 

Participant

 

Effective Date

 

 

 

Flavio Sá Carvalho

 

1/1/04

 

 

 

William Wells

 

1/1/04

 

 

 

Archibald Gwathmey

 

1/1/04

 

 

 

Andrew J. Burke

 

1/1/04

 

 

 

Carl L. Hausmann

 

1/1/04

 

--------------------------------------------------------------------------------